DETAILED ACTION
This FINAL action is responsive to the amendment filed 5/11/2022. 

In the amendment Claims 28-47 remain pending. Claims 28, 37 and 46 are the independent claims. Claims 1-27 remain canceled.

The present application is being examined under the pre-AIA  first to invent provisions. 




Withdrawn Rejections
The 35 U.S.C. 102(a) rejections of claims 28-47 with cited reference of LazyLoader (NPL) has been withdrawn in light of the amendment.



Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
	
6.	Independent Claims 28, 37 and 46 remain provisionally rejected under the judicially created doctrine of obvious-type double patenting as being unpatentable over claims 1, 10 and 19 respectively of 16/534686, filed 8/7/2019 now U.S. 10,997,266 herein ‘266 & 1, 12 and 20 respectively of application 12/457,758 now U.S. 9,792,385 herein ‘385 & claims 1, 8 and 15 respectively of 15/713568, filed 9/22/2017 now U.S. 10,417,300 herein ‘300. Although the conflicting claims are not identical, they are not patentably distinct from each other because the applications describe a method for detecting visibility of web objects.
Claim 28 (see claim 1 of ‘266); (see claim 1 of ‘385); (see claim 1 of ‘300);
Claim 37 (see claim 10 of ‘266); (see claim 12 of ‘385); (see claim 8 of ‘300);
Claim 46 (see claim 19 of ‘266); (see claim 20 of ‘385); (see claim 15 of ‘300);
The instant application is different in that it claims broader process that excludes some details and limitations such as determination and retrieval of a cached web object including manipulation of the web object & determining pixel offset values. However at the time of the invention it would have been obvious for one of ordinary skill in the art to have omitted claim elements resulting in a broader scope.


Response to Arguments
7.	    Applicant’s arguments filed 5/11/2022 have been fully considered but are moot in view of the withdrawn rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGLESH M PATEL whose telephone number is (571)272-5937.  The examiner can normally be reached M-F from 10:00 am -7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Manglesh M Patel/
Primary Examiner, Art Unit 2178
8/12/2022